Opinion by
Cline, J.
The animal was exported from Cuba and was entered at a value of $1,000. The appraiser found the value to be $8,750, on which he assessed duty at 15 percent ad valorem under paragraph 715, Tariff Act of 1930, plus the additional duties at the rate of 75 percent of the appraised value. At the hearing eleven witnesses were produced but much of the evidence was not relevant to the matter of the remission of additional duties assessed for undervaluation. From the record it appeared that the president of the importing firm knew the purchase price of the gorilla before the invoice was prepared, and although the agent apparently did not know the purchase price when said invoice was prepared he admitted that he did know it when he filed the entry. On the record presented and in view of Wolf v. United States (13 Ct. Cust. Appls. 589, T. D. 41453) the court was unable to find that the petitioner had met the burden cast upon it of showing by satisfactory evidence that the entry was made without intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore denied.